Judgment reversed on the law and the facts, with costs, and the complaint dismissed, with costs. The judgment was against the weight of the evidence, which shows that at the expiration of the lease between the parties the plaintiff entered into a new and independent arrangement for the renting of the property with one Marie Meyer, and that the relationship of landlord and tenant between the plaintiff and the defendant thereupon terminated. Findings of fact numbered 4 and 6 are reversed and a new finding, numbered 4, is made as follows: “ That on or about May 1, 1931, the plaintiff made a new agreement, with one other than the defendant, for the occupancy of the property after that date, and defendant did not hold over as a tenant after the expiration of the term.” The *838conclusion of law is reversed and the following new conclusion is made: “ That the defendant is entitled to judgment dismissing the plaintiff’s complaint.” Seudder, Tompkins and Davis, JJ., concur; Lazansky, P. J., and Hagarty, J., dissent.